Title: To Thomas Jefferson from Schuyler Livingston, 25 February 1803
From: Livingston, Schuyler
To: Jefferson, Thomas


          
            Sir
            Friday Morg [25 Feb. 1803]
          
          Presuming that the Convention with Spain will be carried into effect and understanding that Commissioners are to be appointed to adjust the Claims for Spoliations &c—I take the liberty to signify to you, that the appointment of a Commissioner would be agreeable to me—For any Information which the President may require, I beg leave to refer to the Republican part of the Delegation from New York.
          I am with high Consideration yr. very obd. Servt.
          
            Schuyler Livingston
          
        